Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20          PageID.1       Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

JON BIBB,

                   Plaintiff,                            Hon.
v.
                                                         Case No. 20-cv-11902
CITY OF TAYLOR and OFFICER TYLER
PEAKE, CORPORAL PHILLIP COLLOP,
OFFICER NICK SELLITTI, CORPORAL
NATHAN KUZMA, in their individual
capacities,

                   Defendants.

KIRSTINA R. MAGYARI (P82775)
JONATHAN R. MARKO (P72450)
MARKO LAW, PLLC
Attorneys for Plaintiff
1300 Broadway Street, Fifth Floor
Detroit, MI 48226
Phone: (313) 777-7529
Fax: (313) 771-5785
kirstie@markolaw.com


            There is no other civil action between these parties arising
            out of the same transaction or occurrence as alleged in this
            Complaint pending in this Court, nor has any such action
            been previously filed and dismissed or transferred after
            having been assigned to a judge, nor do I know of any
            other civil action, not between these parties, arising out of
            the same transaction or occurrence as alleged in this
            Complaint that is either pending or was previously filed
            and dismissed, transferred or otherwise disposed of after
            having been assigned to a Judge in this Court.



                                         1
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20          PageID.2    Page 2 of 10




             PLAINTIFF’S COMPLAINT AND JURY DEMAND

      NOW COMES the Plaintiff, Jon Bibb, by and through his attorneys, MARKO

LAW, PLLC, and for his Complaint against the above-named Defendants, states as

follows:

                         JURISDICTION AND VENUE

      1.     This Court has subject matter jurisdiction over the federal claims raised

this action pursuant to 28 U.S.C. §§ 1331 and 1343.

      2.     Plaintiff seeks damages and declaratory relief to enforce federal rights

under 42 U.S.C. § 1983. Plaintiff also seeks reasonable costs and attorney’s fees

under 42 U.S.C. §§ 1988 and 12205.

      3.     This Court has jurisdiction to issue declarator, and other relief under 28

U.S.C. §§ 2201 and 2202.

      4.     Venue is proper in the Eastern District of Michigan, Southern Division

pursuant to 28 U.S.C. § 1391(b) because the events giving rise to this action occurred

in the City of Taylor, County of Wayne, State of Michigan.

                                     PARTIES

      5.     Plaintiff Jon Bibb is 30-year-old man and a resident of the County of

Wayne, State of Michigan.




                                          2
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20          PageID.3   Page 3 of 10




      6.     Defendant City of Taylor is a local public entity organized under the

laws of the State of Michigan which operates, manages, and controls the City of

Taylor Police Department.

      7.     Defendant Officer Tyler Peake, sued in his individual capacity, is a

police officer employed by the Taylor Police Department and, by all information and

belief, resides in the County of Wayne, State of Michigan.

      8.     Defendant Corporal Phillip Collop, sued in his individual capacity, is a

police officer employed by the Taylor Police Department and, by all information and

belief, resides in the County of Wayne, State of Michigan.

      9.     Defendant Officer Nick Sellitti, sued in his individual capacity, is a

police officer employed by the Taylor Police Department and, by all information and

belief, resides in the County of Macomb, State of Michigan.

      10.    Defendant Corporal Nathan Kuzma, sued in his individual capacity, is

a police officer employed by the Taylor Police Department and, by all information

and belief, resides in the County of Wayne, State of Michigan.

                                      FACTS

      11.    On or about February 27, 2020, Plaintiff was a passenger in a motor

vehicle that was pulled over by the Taylor Police Department for having improper

license plates.




                                         3
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20           PageID.4   Page 4 of 10




       12.    Plaintiff was told to step out of the vehicle by the Taylor Police

Department, who stated that he could not leave the scene and was being detained for

allegedly not wearing a seatbelt.

       13.    Plaintiff exited the vehicle upon command Officer Selletti and Officer

Tapeaket knocked Plaintiff to the ground, kicking his legs out from under him.

       14.    While Plaintiff was on the ground, Officers Tapeaket, Peake, Selitti,

and Corporal Kuzma began kicking and striking Plaintiff, using “closed hand stuns,”

and forceful knee strikes.

       15.    Corporal Collop administered several knee strikes, including to

Plaintiff’s face.

       16.    As a result of this incident, Plaintiff experienced significant physical,

emotional suffering, psychological injury, and trauma during and following the

February 27, 2020, incident. He continues to experience fear, distrust, and anxiety

regarding law enforcement officers.

                              CLAIMS FOR RELIEF

              COUNT I –CONSTITUTIONAL CLAIMS
     EXCESSIVE FORCE IN VIOLATION OF THE FOURTH AND
   FOURTEENTH AMENDMENTS TO THE U.S. CONSTITUTION & 42
                             U.S.C. § 1983
         (Against Defendants Peake, Collop, Sellitti, and Kuzma)

       17.    Plaintiff hereby incorporates all other paragraphs of this Complaint as

if fully set forth herein.


                                           4
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20            PageID.5   Page 5 of 10




       18.    Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging

excessive force in violation of the Fourth and Fourteenth Amendments.

       19.    The Fourth Amendment of the U.S. Constitution protected Plaintiff

from excessive force. The Fourteenth Amendment of the U.S. Constitution extends

the Fourth Amendment’s protections to the states.

       20.    Defendants are “persons,” as defined under 42 U.S.C. § 1983, and as

agents of the City of Taylor and the Taylor Police Department, were acting under

the color of state law at all times relevant to this action.

       21.    By engaging in the above described acts, Defendants, acting under

color of law and with deliberate indifference, violated Plaintiff’s right under the

Fourth Amendment to the U.S. Constitution to be free from excessive force.

       22.    Plaintiff’s right to be free from excessive force as described herein was

clearly established at the time Defendants took him into custody.

       23.    Defendants acted intentionally, maliciously, and in reckless disregard

of Plaintiff’s rights.

       24.    As a proximate result of Defendants’ actions and inactions, Plaintiff

suffered and continues to suffer emotional suffering, psychological injury, and

trauma. Plaintiff continues to experience fear, distrust, and anxiety regarding law

enforcement officers.




                                            5
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20             PageID.6   Page 6 of 10




       25.      Plaintiff is entitled to declaratory relief, compensatory damages,

punitive damages, and reasonable attorneys’ fees and costs.

  COUNT II – MONELL LIABILITY IN VIOLATION OF 42 U.S.C. §1983
                    (Against the City of Taylor)

       26.      Plaintiff hereby incorporates all other paragraphs of this Complaint as

if fully set forth herein.

       27.      Plaintiff has been subjected to a deprivation of his constitutionally

protected rights and privileges secured by the United States Constitution as set forth

herein.

       28.      The foregoing rights were clearly established at the time of the

violations.

       29.      The deprivations were caused by the series of deliberately indifferent

policies, customs, and established practices, including inadequate training, by the

City of Taylor, acting under the color of its statutory and legal authority, including

but not limited to:

              a. Implementing a policy and practice of imposing unnecessary and
                 excessive force;

              b. Improperly training, authorizing, encouraging or directing officers on

                 proper use of force.

              c. Failing to investigate allegations of excessive force.

              d. Failing to discipline officers for violations of policy related to


                                             6
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20            PageID.7    Page 7 of 10




                 excessive force.

          30.   These customs, policies, and practices of the City of Taylor Police

Department, along with improper training, monitoring, instruction, direction,

discipline, and supervision, were a moving force in the constitutional violations

inflicted by the individual Defendants upon the Plaintiff.

          31.   This improper training, monitoring, instruction, direction, discipline,

and supervision proximately caused the deprivation of Plaintiffs’ constitutional

rights.

          32.   Plaintiff’s federal constitutional claims are cognizable under 42 U.S.C.

§1983.

          33.   As a direct and proximate result of the unconstitutional acts of the

Defendants as alleged herein, Plaintiff has sustained a violation of his rights under

the law and, as a result, is entitled to declaratory relief, compensatory damages,

punitive damages, and reasonable attorneys’ fees and costs.

                                 DEMAND FOR RELIEF

          Plaintiff requests that this Court:

                a. Assert jurisdiction over this matter;

                b. Enter judgment in favor of Plaintiff and against Defendants;

                c. Award Plaintiff compensatory and punitive damages;




                                                7
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20        PageID.8    Page 8 of 10




            d. Award costs and attorneys’ fees pursuant to 42 U.S.C. § 1988 and

               12205; and

            e. Grant other appropriate relief.


                                             Respectfully submitted,

                                             /s/ Kirstina R. Magyari
                                             Kirstina R. Magyari (P82775)
                                             Jonathan R. Marko (P72450)
                                             MARKO LAW, PLLC
                                             1300 Broadway Street, Fifth Floor
                                             Detroit, MI 48226
                                             Phone: 313-777-7529
                                             Fax: 313-777-5785
                                             Email: kirstie@markolaw.com
Dated: July 14, 2020




                                         8
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20       PageID.9    Page 9 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 JON BIBB,

                     Plaintiff,                       Hon.
 v.
                                                      Case No.
 CITY OF TAYLOR, OFFICER TYLER
 PEAKE, CORPORAL PHILLIP COLLOP,
 OFFICER NICK SELLITTI, CORPORAL
 NATHAN KUZMA,

                     Defendants.

 KIRSTINA R. MAGYARI (P82775)
 JONATHAN R. MARKO (P72450)
 MARKO LAW, PLLC
 Attorney for Plaintiff
 1300 Broadway Street, Fifth Floor
 Detroit, MI 48226
 Phone: (313) 777-7529
 Fax: (313) 771-5785
 kirstie@markolaw.com


                                   JURY DEMAND

      Plaintiff, Jon Bibb, by and through his attorneys, Marko Law PLLC, hereby

demands a jury trial in this cause.

                                            Respectfully submitted,

                                            /s/ Kirstina R. Magyari
                                            Kirstina R. Magyari (P82775)
                                            Jonathan R. Marko (P72450)
                                            MARKO LAW, PLLC
                                            1300 Broadway Street, Fifth Floor
                                        1
Case 2:20-cv-11902-MAG-DRG ECF No. 1 filed 07/14/20      PageID.10      Page 10 of 10




                                            Detroit, MI 48226
                                            Phone: 313-777-7529
                                            Fax: 313-777-5785
                                            Email: kirstie@markolaw.com
Dated: July 14, 2020




                        CERTIFICATE OF SERVICE

              I hereby certify that on July 14, 2020, I presented the
             foregoing paper to this Court’s ECF System which will
                send notification of such filing to the above listed
                                attorneys of record.

                               /s/ Heather J. Ducharme
                              Heather J. Ducharme




                                        2
